Citation Nr: 0421406	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  97-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right hand 
disability, to include on a secondary basis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  When this case was last before the 
Board in July 2003, it was remanded for additional 
development.

In September 1998, the veteran and his spouse provided 
testimony at a hearing before an RO hearing officer.  In 
November 2000, he provided testimony at a hearing at the RO 
before the undersigned Veterans Law Judge.  Transcripts of 
these hearings are of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  Right hand disability was not present in service, nor is 
it etiologically related to service or service-connected 
disability.

3.  The veteran completed eighth grade; he has had no other 
education except training in plumbing.

4.  The veteran has work experience as a pipe fitter and 
retired in August 1987.

5.  The veteran's only service-connected disability is a 
disability of the left hand, which is currently evaluated as 
60 percent disabling.

6.  The service-connected disability precludes the veteran 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
industrial background.


CONCLUSIONS OF LAW

1.  Right hand disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(2003).

2.  Right hand disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2003).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim for a TDIU.  
Therefore, no further development with respect to this matter 
is required under the VCAA or the implementing regulations.

With respect to the service connection claim on appeal, the 
record reflects that through the supplemental statements of 
the case and a letter dated in October 2003 from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded multiple VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of such 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. 
at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, following compliance with the notification 
requirements of the VCAA, the RO issued another supplemental 
statement of the case in March 2004.  There is no indication 
in the record or reason to believe that the RO's 
determination would have been different had the claim not 
been initially adjudicated before compliance with the VCAA 
notice requirements.  In addition, in argument submitted 
subsequent to Pellegrini II, the representative did not 
request that the case be remanded for further RO 
consideration.  In the Board's opinion, a remand for further 
RO consideration of the appellant's claim would only serve to 
further delay resolution of the claim with no benefit flowing 
to the appellant.  Therefore, the Board will address the 
merits of the service connection claim.  


Factual Background

The veteran served on active duty from July 1944 to August 
1946.  The evidence of record notes that most of the 
veteran's service medical records were presumably destroyed 
in the accidental fire at the National Personnel Records 
Center (NPRC) in 1973.  The available service medical records 
are negative for any evidence of disability of the right 
hand.  Moreover, the veteran has indicated that he did not 
receive treatment for his right hand in service.  

In January 1987, the RO granted service connection for 
residuals of fracture of the left first metacarpal with 
traumatic arthritis of the second metacarpal and metacarpal 
navicular articulation.  It assigned a 20 percent evaluation.  
In a March 2003 decision, the Board granted an increased 
evaluation of 60 percent for the service-connected 
disability, then characterized as residuals of a fracture of 
the left first metacarpal with traumatic arthritis and carpal 
tunnel syndrome.  This decision was implemented in a rating 
decision of March 2003.  

The Board notes that according to the veteran's claim for 
TDIU, he completed the eighth grade and worked as a pipe 
fitter from 1947 to 1987.  A July 1995 letter from his local 
union states that the veteran retired in 1987.  In addition, 
the veteran stated in his Income-Net Worth and Employment 
Statement that he attended a trade school.  Another record in 
the claims file dated in November 1946 indicates that the 
veteran attended training courses in plumbing.

The post-service medical evidence of record initially 
documents a complaint pertaining to the veteran's right hand 
in May 1998, when he underwent a VA examination.  No opinion 
as to the etiology is included in the report of that 
examination.  (Outpatient treatment reports from 1985 to 1995 
are negative for any complaint or treatment of the veteran's 
right upper extremity.)

A November 2000 letter from the veteran's private physician, 
J. Piker, M.D., states that in order to compensate for the 
disuse of the left upper extremity, the veteran has utilized 
the right upper extremity almost exclusively, and as a 
result, the veteran "has recently developed pain in the right 
upper extremity."  The physician also stated that "the 
difficulties with the right upper extremity are secondary in 
part to the disability with which he suffers in the left 
upper extremity."  No mention of any right hand problem was 
made in an April 1998 letter from this physician, nor is any 
such problem noted in the treatment records provided by the 
physician in April 1998.  

A November 2001 VA examination report notes that the veteran 
reported injuring his right hand, as well as his left hand, 
in service.  He said, however, that the right hand injury was 
not documented.  Examination revealed that active range of 
motion was decreased in both hands and flexion in both wrists 
was decreased.  Hand function and fine motor skills were 
decreased bilaterally.  No opinion as to the etiology of a 
right hand disability is given.  The examiner did, however, 
state that although the veteran is 75 years old and probably 
generally not a very good candidate to obtain gainful 
employment, his left hand disability would prevent him from 
being engaged in any activity that would require use of the 
left hand.

The report of a February 2002 VA examination notes that the 
veteran stated that he sustained injury to both hands in 
service and since that time has had a fixed flexor 
contraction of his fifth finger on the right hand.  The 
examiner opined that the connection between the left and 
right hand disabilities is only to the extent that both were 
injured at the same time.  The examiner also opined that use 
of the left hand is extremely limited and the veteran is not 
able to perform any type of gainful employment that would 
require use of the left hand.

Finally, in November 2003, the veteran was afforded another 
VA examination.  The report of that examination notes the 
veteran's complaints of discomfort in both wrists.  After 
examining the veteran, the examiner opined the following: 

"I think the stiffness that he exhibits 
does not suggest arthritis in the wrist 
but rather stiffness of old age.  I do 
not see anything that suggest[s] an 
overuse syndrome in the right hand 
because the problem is in the left.  I 
examined much of his chart and nowhere 
does he have any complaints of any 
problems in the right hand in spite of 
multiple visits to multiple medical 
facilities.  The complaints of 
discomfort in the right hand certainly 
would have surfaced in less than 58 
years if indeed he had a[n] overuse 
syndrome of the right hand."

Analysis

I.  Right hand 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for right hand disability both because it was 
incurred in service and on the basis that it is secondary to 
his service-connected left hand disability.

Although the majority of service medical records were 
presumably destroyed and are therefore unavailable, the 
report of the separation examination was preserved.  While 
the report of that examination does state that the veteran 
injured his left hand during active service, it is silent 
with respect to a right hand injury.  In addition, the 
veteran did not seek medical attention for his right hand 
until more than fifty years after he separated from service.  
Furthermore, the medical evidence contained in the record 
does not contain any opinion linking his right hand 
disability to his active service.  

The evidence of a nexus between the veteran's current right 
hand disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of competent evidence of a relationship 
between the veteran's current right hand disability and his 
period of active duty, direct service connection for right 
hand disability must be denied.  

With respect to the argument that the veteran's right hand 
disability is due to his left hand disability, the medical 
evidence of record shows that according to the most recent VA 
examination report, the examiner, who read the claims file 
and examined the veteran, stated that there was nothing to 
suggest that the right hand disability is due to overuse 
because of the left hand disability.  The examiner also 
stated that if there was some sort of overuse syndrome of the 
right hand, it would have surfaced earlier than it did.  
Moreover, the examiner attributed any stiffness in the right 
wrist to old age, rather than to overuse.  

Although veteran's private physician did author a letter 
stating that the right hand disability was in fact due to its 
overuse because of the left hand disability, no rationale for 
the opinion is given, nor are there any associated treatment 
records from this physician reporting the veteran's symptoms, 
complaints, diagnoses or treatment plans for his right hand.  
In addition, there are no other medical records showing that 
the veteran has received any treatment for a disability of 
the right hand in the more than 50-year period following 
service and preceding this letter.  Accordingly, service 
connection on a secondary basis must be denied.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  




II.  TDIU 

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
left hand disability and, as such, a total rating in 
accordance with the provisions of 38 C.F.R. § 4.16 is in 
order.

VA will grant a TDIU when the evidence shows that the 
appellant is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability, the disability 
is ratable at 60 percent or more, and the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has addressed this 
issue.  The Court noted that since the foregoing terms were 
ill-defined by the laws and regulations pertaining to VA, 
much could be learned from the decisions of the United States 
Circuit Courts of Appeals which had considered the question 
of whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

The veteran is service-connected for a disability of the left 
hand.  The Board first notes that due to its impact on his 
ability to function in daily activities and in the workplace, 
the veteran is in receipt of a 60 percent rating for this 
disability.  The veteran thus satisfies the minimum 
percentage requirements for individual unemployability 
benefits under 38 C.F.R. § 4.16(a).  The question that 
remains, however, is whether his service-connected disability 
precludes him from obtaining or engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  
Moore, 1 Vet. App. at 359.

The veteran reports that he has only completed an eighth 
grade education and worked mainly as a pipe fitter.  He 
retired in 1987.  In a February 2002 opinion, a VA examiner 
stated that the veteran's left hand disability would prevent 
him from any type of gainful employment that would require 
use of the left hand.  Because of his limited education and 
training, such disability ultimately limits the veteran's 
physical performance and prevents him from working.

Accordingly, the Board has concluded that the service-
connected disability is sufficient by itself to preclude the 
veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with his limited 
education and industrial background.




ORDER

Entitlement to service connection for right hand disability, 
to include on a secondary basis, is denied.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



